        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 1 of 57




John Persell (Utah Bar # 17298)
Western Watersheds Project
P.O. Box 1770
Hailey, ID 83333
Tele: (503) 896-6472

Attorney for Plaintiff
Western Watersheds Project


                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH


 WESTERN WATERSHEDS PROJECT,

 Plaintiff,

 v.                                        COMPLAINT FOR DECLARATORY
                                              AND INJUNCTIVE RELIEF
 UNITED STATES FOREST SERVICE,

 Defendant.




                                  COMPLAINT - 1
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 2 of 57




                                    I.     INTRODUCTION

       1.      Monroe Mountain, located in Sevier and Piute counties in south-central Utah,

provides important and world-renowned habitat for a variety of special plant and wildlife

species. These traditional lands of the Southern Paiute Tribe are now located within the Richfield

Ranger District of the Fishlake National Forest. The Monroe Mountain area contains important

habitat for the imperiled greater sage-grouse and valuable forage for deer and elk herds. Monroe

Mountain's streams and wetlands contain populations of sensitive aquatic species such as the

boreal toad and Bonneville cutthroat trout. Monroe Mountain is also home to some of the world's

largest living organisms, aspen clone colonies that share common root systems and have

expanded over thousands of years.

       2.      However, the remarkable qualities of Monroe Mountain are being damaged.

Wildlife populations must coexist with overstocked livestock on the national forest, and are

suffering as a result. Recent forest plan amendments to protect sage-grouse have not been

implemented into relevant livestock grazing permits. Sensitive aquatic species’ habitat is

degraded by livestock trampling and bank alteration. Aspen regeneration has been inhibited by

excessive livestock browsing.

       3.      Yet despite awareness that cattle numbers on Monroe Mountain are too high

relative to available forage, and despite grazing permittees' on-going non-compliance with permit

terms and conditions, the U.S. Forest Service (USFS) continues to authorize grazing at levels

that repeatedly lead to over-utilization of forage vegetation and degradation of other forest

resources. Rather than directly address the anthropogenic causes of aspen decline, the agency has

been using prescribed burns in an effort to stimulate regrowth.


                                         COMPLAINT - 2
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 3 of 57




       4.      It appears that USFS’s failures to remedy damaging livestock use have been

influenced by threats made by a handful of scofflaw grazing permittees on Monroe Mountain

who refuse to acknowledge the agency's role as trustee of the national forests for all Americans,

and who refuse to abide by the most basic of permit terms and conditions. These men have made

overtly clear they have guns to back up their threats, and they call for the arrest of USFS

employees who attempt to exercise basic management and oversight on federal grazing

allotments as required by law. Stoked by the anti-government rhetoric of Cliven Bundy and other

fringe extremists, these particular ranchers do not accept federal authority over the national

forests, the clear language of statutes enacted by Congress, or the validity of the judicial system.

More than once, the ominous hint of "another Bunkerville situation" 1 has been laid at local USFS

employees' feet.

       5.      Additionally, regional and Washington Office agency leaders, state and local

officials, and Utah's Congressional delegation constantly pressure local USFS staff to plug their

ears and look the other way when these permittees clearly demonstrate through their words and

actions they have no plan to abide by federal grazing laws and regulations. Local USFS staff are

directed to make outrageous and unlawful concessions that other ranchers across the West do not

receive. To placate this handful of bad actors, USFS has bent and broken its own laws and

regulations, and continues to authorize livestock grazing without any reasonable expectation of



1
  The Bunkerville standoff occurred on April 12, 2014, near Bunkerville Nevada. The Bureau of
Land Management tried to remove cattle Cliven Bundy allowed to illegally graze public land. In
response, armed militiamen came to the rancher's defense, and the federal government ceased its
removal operation. See Tensions still high in 'Nevada Land' over cattle dispute, Kirk Siegler,
NPR (June 17, 2014), available at https://www.npr.org/2014/06/17/321705941/tensions-still-
high-in-nevada-land-over-cattle-dispute (last visited Nov. 20, 2019).
                                         COMPLAINT - 3
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 4 of 57




permit compliance. After years of documented permit violations, USFS has failed to hold these

ranchers accountable and failed to implement effective management to protect and restore

Monroe Mountain's ecosystem integrity.

       6.      The specter of violence is not a valid excuse for USFS to abdicate its role as

trustee of the National Forest System on behalf of all Americans. These lands must be managed

for the full suite of multiple uses identified in the National Forest Management Act (NFMA), not

solely to meet the illegal and unreasonable demands of private livestock interests. Social

intimidation and political pressure must not dictate the management of grazing allotments on

Monroe Mountain, or anti-government extremists will be further emboldened to menace the

stewards of our public lands elsewhere.

       7.      This lawsuit challenges USFS decisions to issue temporary grazing permits and

annual operating instructions (AOIs) for the Kingston, Forshea, and Manning Creek grazing

allotments on Monroe Mountain. The temporary permits were not issued in accordance with

USFS regulations. The agency relied on its authority to issue these temporary permits "in the

event of drought or other emergency of National or Regional scope." Yet no drought or

emergency of such scope existed at the time of its decisions. No other USFS regulations present

any lawful justification for issuing temporary permits and AOIs on these allotments. Further,

USFS issued permits to individuals with long histories of blatant, willful permit non-compliance.

The agency has not rationally based its decisions to issue these temporary permits and

accompanying AOIs on the facts before it. Thus, the agency has violated the Federal Land Policy

and Management Act (FLPMA) and the Administrative Procedure Act (APA).




                                          COMPLAINT - 4
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 5 of 57




       8.      This lawsuit also challenges the issuance of both ten-year term and temporary

permits and AOIs by USFS for the Kingston and Forshea allotments that allow different

management strategies and livestock numbers on each allotment than USFS analyzed under the

most recent National Environmental Policy Act (NEPA) analysis in 2007. The agency admits the

relevant Decision Memos did not authorize the type of grazing currently occurring on the

allotments. The agency also admits that the manner of grazing currently allowed in the

allotments is not consistent with the relevant allotment management plans (AMPs). Thus, USFS

has violated NEPA, FLPMA, and the APA.

       9.      This lawsuit also challenges the failure of term permits and AOIs issued by USFS

for the Kingston and Forshea allotments to incorporate any protections for the greater sage-

grouse as required by recent forest plan amendments. Both the Kingston and Forshea allotments

contain Priority Habitat Management Areas (PHMAs) for sage-grouse. The Forest Service

admits that it has thus far failed to address sage-grouse in permits for these allotments.

Accordingly, the USFS has violated NFMA and the APA.

       10.     This lawsuit challenges USFS's decision to issue temporary permits and ten-year

term permits and AOIs for the Manning Creek Allotment, despite years of documented non-

compliance by the permittees that culminated in suspension and cancellation actions issued by

the District Ranger in 2013. The permittees appealed the cancellation action in November of

2013, but the Forest Service failed to abide by its own regulations to resolve or decide the

appeal. Nearly six years later, in June of 2019, the current Forest Supervisor reversed the District

Ranger's 2013 actions. This lawsuit also challenges the Forest Supervisor's reversal, because his

appeal decision completely failed to adhere to agency regulations specifying the manner in


                                         COMPLAINT - 5
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 6 of 57




which appeals may be resolved, and no lacked any rational connection between the facts in the

appeal record and the decision made, and, in fact, appears to be fear-based capitulation to the

intimidation tactics of the permittees. Thus, the agency violated the Organic Act of 1897, the

Forest Transfer Act of 1905, FLPMA, and the APA.

                             II.     JURISDICTION AND VENUE

       11.     Jurisdiction is proper in this Court under 28 U.S.C. § 1331 because this action

arises under the laws of the United States, including the NFMA, NEPA, FLPMA, the APA, and

the Equal Access to Justice Act, 28 U.S.C. § 2412 et seq. WWP seeks judicial review of final

administrative actions of the U.S. Forest Service. See 5 U.S.C. § 704) (actions reviewable). An

actual, justiciable controversy exists between the parties, and the requested relief is therefore

proper under 28 U.S.C. §§ 2201-02 and 5 U.S.C. § 701-06.

       12.     Venue is proper in the United States District Court for the District of Utah

pursuant to 28 U.S.C. § 1391(e)(1) because the statutory violations alleged herein occurred

within the state of Utah, defendant U.S. Forest Service resides in this district, and the public

lands and resources and agency records in question are located in this district.

       13.     The federal government has waived sovereign immunity in this action pursuant to

5 U.S.C. § 702.

                                         III.    PARTIES

       14.     Plaintiff WESTERN WATERSHEDS PROJECT (WWP) is a non-profit

organization dedicated to protecting and restoring watersheds and wildlife, and conserving the

public lands and natural resources in Utah and throughout the West. Since its inception, WWP

has advocated to curb ecological abuses of public lands from domestic livestock throughout the


                                         COMPLAINT - 6
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 7 of 57




West, including in Utah. WWP undertakes a wide range of activities including education,

advocacy, scientific study, and litigation in order to protect and restore natural ecosystems, often

through reducing the effects of harmful livestock use, and to communicate to the public and

policy-makers about the values of native biodiversity and associated landscapes in Utah. WWP

and many of its members and supporters have long-standing interests in preserving and

conserving native ecosystems, including native plants and animals and their habitats on the

Fishlake National Forest and across Utah.

       15.     WWP is headquartered in Hailey, Idaho, and has 9,500 members and supporters

across the United States. WWP's members use and enjoy public lands in and throughout Utah,

including on the Fishlake National Forest, for a variety of purposes, including scientific study,

recreation, wildlife viewing, and aesthetic appreciation.

       16.     Ms. Laura Welp, an employee and member of WWP, visited the areas where

livestock grazing takes place on the Kingston, Forshea, and Manning Creek allotments on

October 22 and 23, 2019. Ms. Welp intends to return to the areas in May or June of 2020. While

on the allotments, Ms. Welp engaged in habitat surveys, plant and wildlife observation, scientific

study, and enjoyment of the natural qualities of the areas. Ms. Welp intends to engage in these

activities again in the future. During her recent visit, Ms. Welp observed trespassing cattle on the

allotments more than a week after the permitted off-dates. See Attached Declaration of Laura

Welp ¶¶ 14, 18, and 19. She also observed other AOI and permit violations and environmental

damage including over-utilization of forage, poorly maintained and unmaintained fences, and

degraded natural water features on the Kingston, Forshea, and Manning Creek allotments. Id. at

¶¶ 14-20.


                                         COMPLAINT - 7
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 8 of 57




       17.     WWP brings this action on its own behalf and on behalf of its members.

       18.     WWP and its members' recreational, scientific, inspirational, educational,

aesthetic, and other interests have been directly and irreparably harmed, and continue to be

affected and harmed, by USFS's issuance of permits for livestock grazing on the Kingston,

Forshea, and Manning Creek allotments on the Fishlake National Forest, as well as by the

agency's failure to incorporate protections for sage-grouse, its failure to prevent repeated over-

utilization of forage, and its failure to prevent repeated allotment use outside the times allowed

by permit. These are actual, concrete injuries to WWP and its members that would be redressed

by the relief sought herein. WWP has no other adequate remedy at law.

       19.     Defendant UNITED STATES FOREST SERVICE is an agency of the United

States within the Department of Agriculture charged with managing the Fishlake National Forest

and other units of the National Forest System according to federal statutes and regulations. USFS

oversees livestock grazing on the Fishlake National Forest as well as the management of other

Forest uses and resources.

       20.     Plaintiff WWP has Article III standing to bring this action because it is directly

injured by the procedural and substantive violations of federal laws alleged herein, which are

redressable by this Court. WWP is directly injured by USFS's failure to manage livestock

grazing according to applicable laws and regulations and in a manner that will protect the

resources of the Fishlake National Forest. WWP is directly injured by USFS's issuance of

permits and AOIs to individuals and groups with documented histories of permit non-

compliance, including extensive and repeated over-utilization of vegetation, unauthorized use




                                         COMPLAINT - 8
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 9 of 57




outside permitted times, failure to rest and rotate pastures, and failure to maintain fencing and

water developments.

       21.     In this action, WWP challenges USFS's issuance of ten-year term and temporary

permits, as well as Annual Operating Instructions, for the Manning Creek, Kingston, and Forshea

allotments. Temporary permits and Annual Operating Instructions by their nature expire either

within one calendar year or at the end of the permitted grazing season. As such, "the duration of

the challenged conduct is too short to be fully litigated prior to its cessation or expiration."

McKeen v. U.S. Forest Serv., 615 F.3d 1244, 1255-56 (10th Cir. 2010) (citing Disability Law

Ctr. v. Millcreek Health Ctr., 428 F.3d 992, 996 (10th Cir. 2005)). Further, because USFS has

issued such temporary permits in the years directly preceding the 2019 grazing season, along

with accompanying AOIs across the three allotments, and because USFS is likely to continue to

issue temporary permits and AOIs for the upcoming grazing season, "there is a reasonable

expectation that the same complaining party [WWP] will be subject to the same action again"

without the agency addressing WWP's concerns about the permits' and AOIs' lawfulness. Id. As

such, WWP's claims regarding temporary permits and AOIs are "capable of repetition, yet

evading review." Id.

       22.     WWP's injuries would be redressed if this Court (1) reversed and vacated USFS's

issuance of temporary and ten-year term permits and AOIs for the Kingston, Forshea, and

Manning Creek allotments; (2) declared the USFS's issuance of such permits and AOIs to be

unlawful; (3) set aside the Forest Supervisor's reversal of the District Ranger's cancellation

actions for the Manning Creek Allotment and ordered the agency to dismiss or resolve any

appeals of the cancellation actions according to its own regulations; (4) ordered USFS to


                                          COMPLAINT - 9
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 10 of 57




complete legally adequate NEPA analysis for the allotments; (5) ordered USFS to incorporate

sage-grouse protections into current and future permits for these allotments; and (6) enjoined

USFS from issuing further permits or AOIs for the allotments or otherwise allowing livestock on

the allotments unless and until USFS has fully complied with NEPA, NFMA, FLPMA, the

Organic Act of 1897, the Forest Transfer Act of 1905, and associated regulations. Unless judicial

relief is granted, WWP and its members will continue to suffer irreparable harm to their interests

from unlawful livestock grazing under the permits and AOIs issued by USFS.

                               IV.     LEGAL BACKGROUND

A.     Laws Governing the Management of National Forests

       23.     Congress originally established the modern National Forest System to "improve

and protect the forest within the boundaries, or for the purpose of securing favorable conditions

of water flows, and to furnish a continuous supply of timber for the use and necessities of the

citizens of the United States." Organic Act, 16 U.S.C. § 475 (1897).

       24.     In 1905, Congress transferred authority of the National Forest System from the

Department of the Interior to the Department of Agriculture. Forest Transfer Act, 16 U.S.C. §

472 (1905).

       25.     Congress later established a policy of multiple use and sustained yield on all units

of the National Forest System, managing forests for "outdoor recreation, range, timber,

watershed, and wildlife and fish purposes." Multiple Use and Sustained Yield Act, 16 U.S.C. §§

528 and 529 (1960).

       26.     Congress affirmed this mandate in the National Forest Management Act (NFMA)

of 1976, requiring all units of the National Forest System to provide for multiple use, adding


                                       COMPLAINT - 10
         Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 11 of 57




wilderness to the list of values enumerated in the Multiple Use and Sustained Yield Act. 16

U.S.C. § 1604(e)(1).

         i.     Forest Plans and Amendments

         27.    NFMA also requires each National Forest System unit to develop a land resource

management plan, more commonly referred to as a forest plan. 16 U.S.C. § 1604(a). Permits for

the use and occupancy of National Forest System lands, including grazing permits, must be

consistent with the relevant forest plan. Id. § 1604(i). Any permits "currently in existence must

be revised as soon as practicable to be made consistent with such plans," including after revision

of a forest plan. Id.

         28.    In order to avoid a listing under the Endangered Species Act for the greater sage-

grouse, USFS amended its Utah forest plans in 2015 to address the need for stronger protections

across the species' range. See Greater Sage-grouse Record of Decision and Land Management

Plan Amendments (USDA Forest Service, Sept. 2015), available at

https://www.fs.fed.us/sites/default/files/sage-grouse-great-basin-rod.pdf (last visited Nov. 20,

2019).

         29.    For Utah, these amendments included new Desired Conditions, Standards, and

Guidelines for livestock grazing in sage-grouse habitat. Id., p. 146-47. These new protections

included restrictions on trailing livestock, fences, water developments, and other livestock

facilities, as well as perennial grass and forb height retention requirements for vegetation. Id.

         30.    The amendments identified Priority Habitat Management Areas (PHMAs) on the

Richfield Ranger District, including the Kingston and Forshea allotments. Greater Sage-Grouse

Habitat on and in the Vicinity of the Richfield Ranger District, Fishlake National Forest (Sept.


                                        COMPLAINT - 11
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 12 of 57




2015), https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprd3856017.pdf (last visited

Nov. 20, 2019).

       31.     The amendments required USFS to incorporate the new sage-grouse protections

into term grazing permits no later than 2018. Id., p. 71-72.

       32.     On November 27, 2017, USFS approved an "administrative change" to the

timeframe specified in the 2015 Record of Decision for implementation of sage-grouse

protections into term grazing permits. See Grazing Permits and Greater Sage-grouse Timeframe

Change (USFS Nov. 27, 2017). Instead of the original 2018 deadline, USFS reverted to the "as

soon as practicable" language found in NFMA. Id.

       33.     In August of 2019, USFS released a draft record of decision for yet another sage-

grouse plan amendment for national forests in Utah, rolling back some of the 2015 amendment's

protections. See Greater Sage-grouse Draft Record of Decision and Land Management Plan

Amendment for National Forest System Land in Utah (USDA Forest Service, Aug. 2019),

available at https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/fseprd645841.pdf (last visited

Nov. 20, 2019). That draft decision is currently still under consideration in a pre-decisional

administrative review process while USFS responds to objections filed by the public, including

by WWP.

       ii.     Federal Land Policy and Management Act and Associated Regulations

       34.     The Federal Land Policy and Management Act of 1976 provides direction for

USFS on the management of livestock grazing across the National Forest System. All grazing on

the national forests must be authorized by a grazing permit. 43 U.S.C. § 1752(a); 36 C.F.R. §

222.3(a).


                                        COMPLAINT - 12
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 13 of 57




       35.     Grazing permits "convey no right, title or interest held by the United States in any

lands or resources." McKeen v. U.S. Forest Serv., 615 F.3d 1244, 1247 (10th Cir. 2010); 36

C.F.R. § 222.3(b). Instead, grazing permits "merely grant a license and establish the number,

kind, and class of livestock, the allotment to be grazed, and the period of use." McKeen, 615 F.3d

at 1247 (internal marks omitted) (citing Or. Natural Desert Ass'n v. U.S. Forest Serv., 465 F.3d

977, 980 (9th Cir. 2006)).

       36.     Under FLPMA, all grazing permits "shall be for a term of ten years" unless USFS

               determines that (1) the land is pending disposal; or (2) the land will be devoted to
               a public purpose prior to the end of ten years; or (3) it will be in the best interest
               of sound land management to specify a shorter term . . . .

43 U.S.C. § 1752(a) and (b).

       37.     USFS prescribes itself even more specific direction for when a grazing permit for

no more than one year may be issued:

       (i)     Temporary grazing permits for periods not to exceed one year, and on a charge
               basis, may be issued:
               (A)     To allow for use of range while a term grazing permit is held in
                       suspension.
               (B)     To use forage created by unusually favorable climatic conditions.
               (C)     To use the forage available when the permit of the normal user's livestock
                       is in nonuse status for reasons of personal convenience.
               (D)     To allow a person to continue to graze livestock for the remainder of the
                       grazing season where base property has been sold, the permit waived, and
                       a new term permit issued.
               (E)     To allow grazing use in the event of drought or other emergency of
                       National or Regional scope where such use would not result in permanent
                       resource damage.

36 C.F.R. § 222.3(c)(2)(i).

       38.     After the expiration of a grazing permit, if USFS issues subsequent permits for the

same allotment, it must continue the expired permit's terms and conditions "until the date on


                                        COMPLAINT - 13
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 14 of 57




which the Secretary concerned completes any environmental analysis and documentation for the

permit or lease required under the National Environmental Policy Act." 43 U.S.C. § 1752(c)(2).

       39.     Additionally, FLPMA allows USFS to "categorically exclude" a permit from the

requirement to prepare an environmental assessment or an environmental impact statement under

NEPA if "the issued permit or lease continues the current grazing management of the allotment"

and USFS determines the allotments "meet[] objectives in the applicable land and resource

management plan" or "factors other than livestock grazing" are causing the allotment not to meet

those objectives. 43 U.S.C. § 1752(h)(1)(A) and (B).

       40.     Under FLPMA, an "allotment management plan . . . prescribes the manner in, and

extent to, which livestock operations will be conducted in order to meet the multiple-use,

sustained yield, economic and other needs and objectives as determined for the lands . . . ." 42

U.S.C. § 1702(k)(1).

       41.     Under its statutory authority, USFS now authorizes livestock grazing on the

national forests

       by issuing (1) Forest Plans, see generally 16 U.S.C. § 1604; 36 C.F.R.§ 219.1-.16; (2)
       Allotment Management Plans ("AMPs"), see 43 U.S.C. § 1752(d); 36 C.F.R. §§
       222.1(b)(2), 222.2; (3) term grazing permits, see 43 U.S.C. § 1752(a); 36 C.F.R. §§
       222.1(b)(5), 222.3; and (4) Annual Operating Instructions ("AOIs").

McKeen v. U.S. Forest Serv., 615 F.3d 1244, 1246-47 (10th Cir. 2010).

       42.     Grazing pursuant to a permit on National Forest lands must be "'in accordance

with provisions of the . . . [relevant] Forest Service policies,' including the relevant Forest Plan

and any relevant AMPs." Id., 615 F.3d at 1247.




                                         COMPLAINT - 14
         Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 15 of 57




         43.       Annual operating instructions "are signed agreements between the Forest Service

and grazing permit recipients which set forth the parameters of the permit holder's license for the

upcoming year." Id.

         44.       Issuance of an AOI is a final agency action; "[i]t is the consummation of a process

that sets the parameters for the upcoming grazing season and it imposes legal consequences on

the permit holder." Or. Natural Desert Ass'n v. U.S. Forest Serv., 465 F.3d 977, 983 (9th Cir.

2006).

         45.       Under FLPMA, only if the holder of an expired permit has been "in compliance

with the rules and regulations issued and the terms and conditions in the permit," and the

permittee accepts the terms and conditions of a new permit, shall the holder of the expired permit

be given first priority for a new permit. 43 U.S.C. § 1752(c)(1).

         46.       USFS regulations restate this compliance threshold for prioritizing new term

permits: only if a permit holder "fully complied" with an expired term permit's terms and

conditions should that permittee be given first priority for a new permit. 36 C.F.R. §

222.3(c)(1)(ii).

         47.       USFS may cancel or suspend a livestock grazing permit "if the permittee does not

comply with provisions and requirements in the grazing permit or the regulations of the

Secretary of Agriculture on which the permit is based." 36 C.F.R. § 222.4(a)(4). Under the APA,

such action by USFS must be preceded by "notice by the agency in writing of the facts or

conduct which may warrant the action" and an "opportunity to demonstrate or achieve

compliance with all lawful requirements." 5 U.S.C. § 558(c)(1) and (2); see also Anchustegui v.

U.S. Dep't of Agric., 257 F.3d 1124, 1129 (9th Cir. 2001).


                                           COMPLAINT - 15
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 16 of 57




       iii.     Regulations Governing Appeals of Livestock Grazing Permit Decisions

       48.      Through authority granted by the Organic Act of 1897, 16 U.S.C. § 551, and the

Forest Transfer Act of 1905, 16 U.S.C. § 472, USFS promulgated regulations governing the

manner in which livestock grazing permit decisions may be appealed, and the procedures to be

followed in the event of such an appeal. 36 C.F.R. § 214 et seq.

       49.      Certain parties may appeal livestock grazing decisions regarding term permits. 36

C.F.R. § 214.4(a). Parties to an appeal may include permit holders, operators, solicited

applicants, intervenors, and the Responsible Official (decision-maker). Id. § 214.3. Intervenors

must request intervention and be granted intervention by the Appeal Deciding Officer. Id. §

214.2. However, eligibility to intervene is limited to holders, operators, and solicited applicants.

Id. § 214.11.

       50.      If an appeal meeting content requirements is filed, the Responsible Official must

prepare and provide a responsive statement addressing the appeal's factual and legal allegations

to the Appeal Deciding Officer within 20 days, unless mediation is underway. 36 C.F.R. §

214.12(a).

       51.      The Appeal Deciding Officer may authorize a stay of the appealed decision if the

appellant requests such a stay in writing. 36 C.F.R. §§ 214.8(b)(2) and 214.13(b)(1). If mediation

is requested pursuant to 36 C.F.R. § 222.20, a stay is automatic. 36 C.F.R. § 214.13(d).

       52.      The Appeal Deciding Officer must determine an appeal is timely and meets

content requirements, otherwise the appeal must be dismissed. 36 C.F.R. §§ 214.8(a) and (b),

214.10(a), and 214.14(a). Aside from the time period to file an appeal and the time periods

related to discretionary review, the Appeal Deciding Officer may grant extensions of time during


                                        COMPLAINT - 16
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 17 of 57




the appeal process "upon the written request of a party to an appeal and a finding of good cause

for the extension." 36 C.F.R. § 214.14(c)(2) and (3). Any decisions granting extensions of time

must be in writing and explain their bases. Id. § 214.14(c)(4). USFS's regulations state that

"[o]rdinarily, extensions that add more than 60 days to the appeal period should not be granted."

Id. § 214.14(c)(5).

       53.     USFS's appeal regulations also specify when an appeal may be resolved without

an appeal decision 36 C.F.R. § 214.15. This includes where the parties "agree on facts, and

explore opportunities to resolve one or more of the issues in dispute by means other than

issuance of an appeal decision." Id. § 214.15(a). The Responsible Official may also withdraw the

decision under appeal. Id. § 214.15(b).

       54.     An appeal decision issued by the Appeal Deciding Officer must be based solely

on the appeal record and any oral presentation by the appellant. 36 C.F.R. § 214.18(b). The

"appeal record" refers to [d]ocumentation and other information filed with the Appeal Deciding

Officer within the relevant time period by parties to an appeal and upon which review of an

appeal is conducted." Id. § 214.2. An appeal decision must "conform to all applicable laws,

regulations, policies, and procedures." Id. § 214.18(c).

B.     National Environmental Policy Act

       55.     The National Environmental Policy Act is the "basic national charter for

protection of the environment." 40 C.F.R. § 1500.1(a). Congress enacted NEPA with the

objectives of "encouraging productive and enjoyable harmony between man and his

environment" while "promoting efforts which will prevent or eliminate damage to the

environment and biosphere stimulating the health and welfare of man; and enriching the


                                          COMPLAINT - 17
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 18 of 57




understanding of the ecological systems and natural resources important to the Nation . . . ." 42

U.S.C. § 4321.

       56.       To achieve these goals, NEPA contains "action-forcing" procedures, including the

mandate that all federal agencies must prepare an environmental impact statement (EIS) to

analyze and disclose the environmental consequences of major federal actions "significantly

affecting the quality of the human environment." Robertson v. Methow Valley Citizens Council,

490 U.S. 332, 348 (1989); 42 U.S.C. § 4332(2)(C).

       57.       Congress created the Council on Environmental Quality (CEQ) to assist with the

implementation of NEPA. 42 U.S.C. §§ 4342 and 4344. CEQ has promulgated NEPA

regulations that are binding on all federal agencies. See id.; see also 40 C.F.R. §§ 1500-1508.

       58.       The CEQ regulations allow certain federal actions to be categorically excluded

from NEPA analysis through an environmental assessment (EA) or environmental impact

statement (EIS) if they "do not individually or cumulatively have a significant effect on the

human environment and which have been found to have no such effect in procedures adopted by

a Federal agency in implementation of [CEQ] regulations." 40 C.F.R. § 1508.4. However,

federal agencies must "provide for extraordinary circumstances in which a normally excluded

action may have a significant environmental effect." Id. In that case, an EA or EIS is still

required. See 42 U.S.C. § 4332(2)(C); see also 40 C.F.R. 1501.4.

       59.       To implement the CEQ regulations, USFS promulgated its own NEPA

regulations, including an enumerated list of "resource conditions" that must be considered for

"extraordinary circumstances related to a proposed action warrant[ing] further analysis and

documentation in an EA or EIS," including "species proposed for Federal listing" under the


                                        COMPLAINT - 18
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 19 of 57




Endangered Species Act (ESA), and "Forest Service sensitive species." 36 C.F.R. §

220.6(b)(1)(i).

       60.        The greater sage-grouse was proposed for Federal listing as threatened under the

Endangered Species Act, receiving a "warranted but precluded" finding by the U.S. Fish and

Wildlife Service (FWS) in 2010. 75 Fed. Reg. 13910 (Mar. 23, 2010). Following amendments in

2015 to land use plans across the West, including to the Fishlake National Forest plan, and under

the assumption the protections for sage-grouse contained in the amendments would be fully

implemented, FWS found the greater sage-grouse no longer warranted listing under the ESA. 80

Fed. Reg. 59858 (Oct. 2, 2015).

       61.        The greater sage-grouse remains a Region 4 Forest Service sensitive species and

occurs within the Fishlake National Forest. See Intermountain Region (R4) Endangered,

Threatened, Proposed, and Sensitive Species, p. 5 (June 2016),

https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5370041.pdf (last visited Nov.

20, 2019); see also https://www.fs.usda.gov/main/r4/home (last visited Nov. 20, 2019).

C.     Administrative Procedure Act

       62.        The Administrative Procedure Act provides for judicial review of final agency

action for persons adversely affected or aggrieved by the agency action. 5 U.S.C. § 702. Final

agency action exists that is subject to this Court's review under the APA, 5 U.S.C. § 702, NEPA,

NFMA, the Organic Act of 1897, and FLPMA.

       63.        The APA requires a reviewing court to "hold unlawful and set aside agency

action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law." Id. § 706(2)(A). An agency must "articulate[] a rational


                                         COMPLAINT - 19
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 20 of 57




connection between the facts found and the decision made." Olenhouse v. Commodity Credit

Corp., 42 F.3d 1560, 1574 (10th Cir. 1994) (citing Motor Vehicle Mfrs. Ass'n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983)). Under this standard,

        [a]n agency's decision is arbitrary and capricious if the agency (1) entirely failed to
        consider an important aspect of the problem, (2) offered an explanation for its decision
        that runs counter to the evidence before the agency, or is so implausible that it could not
        be ascribed to a difference in view or the product of agency expertise, (3) failed to base
        its decision on consideration of the relevant factors, or (4) made a clear error of
        judgment.

Superior v. U.S. Fish & Wildlife Serv., 913 F. Supp. 2d 1087, 1100-01 (D. Colo. 2012) (citing

New Mexico ex. rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 704 (10th Cir. 2009)

(internal citations omitted)).

        64.     Further, under the APA, agency action in excess of statutory authority must be set

aside. 5 U.S.C. § 706(2)(C).

 V.          FACTUAL BACKGROUND GIVING RISE TO WWP'S CAUSES OF ACTION

A.      Kingston and Forshea Allotments

        i.      Permittees for the Kingston and Forshea Allotments

        65.     Gary Allen currently holds a ten-year term grazing permit for 118 cow/calf pairs

on the Kingston Allotment issued on May 20, 2013, with an expiration date of December 31,

2022. Developing Issue, Fishlake National Forest, Richfield Ranger District, p. 1 (USDA Forest

Service, Feb. 14, 2019).

        66.     Ryan Brindley currently holds a ten-year term grazing permit for 42 cow/calf

pairs on the Kingston Allotment issued on December 31, 2015, with an expiration date of

December 31, 2024. Id.



                                        COMPLAINT - 20
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 21 of 57




       67.     Glen, Karl, and Scott Allen (collectively, "the Allen Boys") have been operating

under temporary grazing permits since the 2017 grazing season. Id., pp. 5-8. The Allen Boys'

permits authorized 83 cow/calf pairs on the Kingston Allotment and 40 cow/calf pairs on the

Forshea Allotment. Id., p. 1.

       68.     Garrett Gleave has been operating under temporary grazing permits since the

2017 grazing season. Id., pp. 5-8. Garrett Gleave's permits authorized 83 cow/calf pairs on the

Kingston Allotment and 40 cow/calf pairs on the Forshea Allotment. Id., p. 1.

       69.     Stanton Gleave has been operating under temporary grazing permits since the

2018 grazing season. Id., pp. 5-8. Stanton Gleave's permits authorized 74 cow/calf pairs on the

Kingston Allotment. Id.

       70.     All grazing permits for the Kingston and Forshea Allotments authorize cattle on

the allotments between June 6 and October 15. Id.

       ii.     Recent Management History of the Kingston and Forshea Allotments

       71.     On September 28, 2007, pursuant to Section 339 of the 2005 Consolidated

Appropriations Act, Pub. L. 108-447 (Dec. 8, 2004), USFS issued Decision Memos for the

allotments at issue in the present suit. For the Forshea Allotment, the Decision Memo authorized

80 cow/calf pairs from June 6 through October 15, deferred-rotation. Decision Memo, Forshea

Allotment (USDA Forest Service Sept. 28, 2007). For the Kingston Allotment, the Decision

Memo authorized 400 cow/calf pairs from June 6 through October 15, rest-rotation. Decision

Memo, Kingston Allotment (USDA Forest Service Sept. 28, 2007).

       72.     In 2008, without additional public process, USFS decided to manage both of the

allotments together with 480 cow/calf pairs authorized on each allotment for a portion of the


                                       COMPLAINT - 21
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 22 of 57




grazing season, exceeding the number of animals previously authorized on either allotment.

Developing Issue, Fishlake National Forest, Richfield Ranger District, p. 2 (USDA Forest

Service, Feb. 14, 2019).

       73.     In 2013, all the Gleaves and all the Allens were given Notice of Non-Compliance

(NONC) letters for livestock on the combined allotments prior to and after the permitted on and

off-dates, as well as livestock use in a pasture meant to be rested and fences not maintained to

standard. Id., p. 3. The District Ranger drafted 50% suspension letters for the Gleaves and Allens

in response to continued non-compliance, including forage over-utilization, further livestock use

after the permitted off-date, pasture rotation schedules not followed, and pastures scheduled for

rest not being rested. Id. Citing "safety concerns and verbal threats," the Forest Supervisor

directed the District Ranger not to finalize or mail the suspension letters. Id.

       74.     Also citing "safety concerns," beginning in 2013 USFS directed the Richfield

Ranger District's Range Management Specialist to cease day-to-day involvement with the

Manning Creek, Kingston, and Forshea allotments. Briefing Paper, Fishlake National Forest,

Richfield Ranger District, p. 3 (USDA Forest Service, May 16, 2016).

       75.     In 2014, the Gleaves and Allens requested the Kingston Allotment's five pastures

no longer be managed through rest-rotation, and instead be managed through deferred-rotation

on reconfigured pastures within the Kingston and Forshea allotments. 2 Developing Issue,

Fishlake National Forest, Richfield Ranger District, p. 3 (USDA Forest Service Feb. 14, 2019).


2
  Rest-rotation grazing refers to the practice of resting certain pastures an entire year while other
pastures are seasonally grazed by livestock. Deferred-rotation grazing refers to the practice of
deferring livestock grazing on each pasture periodically until forage species' seeds are set. See
Grazing Systems, available at https://globalrangelands.org/topics/uses-range-and-pasture-
lands/grazing-systems (last visited Nov. 20, 2019).
                                         COMPLAINT - 22
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 23 of 57




USFS allowed the Gleaves and Allens to combine four of the Kingston Allotment's pastures, and

to combine a fifth Kingston Allotment pasture with the entire Forshea Allotment. Id. USFS then

allowed the Gleaves and Allens to use these combinations as two separate large pastures. Id.

       76.     USFS incorporated these changes into AOIs for the allotments beginning in 2014

and, to the best of WWP's knowledge, continued to incorporate these changes into AOIs for

2015, 2016, 2017, and 2018. See, e.g., Annual Operating Instructions, Kingston/Forshea Cattle

Allotments (USDA Forest Service, May 2018), available at

https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5158779.pdf (last visited Nov.

20, 2019).

       77.     USFS admits these changes in grazing management for the Kingston and Forshea

allotments are not consistent with the relevant AMPs. USFS Response to WWP Letter (July 15,

2019). USFS also admits the 2008 and 2014 changes to grazing management on the allotments

were neither analyzed under NEPA nor authorized in the 2007 Decision Memos. Id.

       78.     During the 2014 grazing season, the Gleaves and Allens failed to follow the

rotation schedule outlined in the AOIs. Developing Issue, Fishlake National Forest, Richfield

Ranger District, p. 3 (USDA Forest Service, Feb. 14, 2019). Cattle used both allotments

throughout the grazing season, cattle were on the allotments earlier and after the on- and off-

dates specified in the grazing permits, and range improvements were not maintained to standard.

Id., pp. 3-4. Despite these clear permit violations, USFS did not send non-compliance letters to




                                        COMPLAINT - 23
         Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 24 of 57




the permittees in 2014 "[d]ue to safety concerns and tensions being high." Instead, USFS

communicated the permit and AOI violations verbally. 3 Id., p. 4.

         79.   In 2015, USFS documented unauthorized use and other violations on both the

Kingston and Forshea allotments, including livestock on both allotments throughout the grazing

season, livestock on the allotments after the October 15 off-date stated in the permits, and range

improvements not maintained to standard. Id., p. 4.

         80.   In 2016, USFS documented violations on the allotments, including range

improvements not maintained to standard and forage utilization over the allowable use of 60%.

Id., p. 5.

         81.   The ten-year term grazing permits for Garrett Gleave and the Allen Boys expired

on December 31, 2016. Id., p. 1.

         82.   Rather than approve new term permits for the Allen Boys and Garrett Gleave,

USFS approved temporary grazing permits for them on June 12, 2017. Id., p. 6.

         83.   In 2017, Garrett Gleave and the Allen Boys each verbally requested an increase

from 40 cow/calf pairs to 100 cow/calf pairs on the Forshea Allotment, for a total of 200

cow/calf pairs. Id. USFS did not approve the requests. Id. Garrett Gleave and the Allen Boys

requested USFS do NEPA analysis to increase their permit numbers on the Forshea Allotment.

Id.


3
  The APA requires USFS to first provide written notice and an "opportunity to demonstrate or
achieve compliance with all lawful requirements" before the agency may suspend or cancel term
permits. 5 U.S.C. § 558(c)(1) and (2); see also Anchustegui v. U.S. Dep't of Agric., 257 F.3d
1124, 1129 (9th Cir. 2001). WWP notes this here because USFS's choice not to address
permittees' violations in writing could hinder its ability to quickly take decisive action in
response to documented and on-going non-compliance in some circumstances.

                                        COMPLAINT - 24
         Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 25 of 57




         84.   On June 2, 2017, USFS sent a letter to Stanton Gleave, Garrett Gleave, Gary

Allen, and the Allen Boys committing to complete a "NEPA Sufficiency Review."

         85.   In 2017, USFS documented unauthorized use and other violations on both

allotments including livestock on the allotments prior to and after the on- and off-dates stated in

the permits, livestock on both allotments simultaneously, livestock without ear tags, livestock on

a separate allotment without a permit, failure to complete fence maintenance, and forage

utilization over the allowable use of 60%. Developing Issue, Fishlake National Forest, Richfield

Ranger District, p. 6 (USDA Forest Service, Feb. 14, 2019).

         86.   The ten-year grazing permit for Stanton Gleave expired on December 31, 2017.

Id., p. 1.

         87.   USFS approved all applications for temporary grazing permits for Garrett Gleave,

Stanton Gleave, and the Allen Boys on May 22, 2018. Id., p. 7.

         88.   In 2018, documented non-compliance included livestock on the Kingston

Allotment over a week before the on-date stated in the permits, livestock without ear tags,

livestock on a separate allotment without a permit, livestock on both the Kingston and Forshea

allotments simultaneously, and forage utilization well over the allowable use of 60% stated in the

permits – as high as 98%. Id.

         89.   USFS did not send non-compliance letters in 2015, 2016, 2017, and 2018, and

instead verbally communicated on-going permit and AOI violations to the permittees. See

Developing Issue, Fishlake National Forest, Richfield Ranger District, pp. 4-7 (USDA Forest

Service, Feb. 14, 2019).




                                        COMPLAINT - 25
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 26 of 57




       90.      On March 3, 2019, USFS completed its NEPA Sufficiency Review under its June

2, 2017, commitment to the Kingston and Forshea allotment permittees. NEPA Sufficiency

Review (USDA Forest Service, March 3, 2019). In that review, USFS noted its 2008 change

increasing cow/calf pairs from 80 to 480 on the Forshea Allotment, and from 400 to 480 on the

Kingston Allotment beginning the season immediately following the 2007 Decision Memos. Id.

       91.      USFS stated in its review that priority sage-grouse habitat occurs on both

allotments, yet no sage-grouse standards and guidelines were added to the relevant grazing

permits. Id.

       92.      In the review, USFS found excessive forage utilization on the allotments and

concluded "under current management, the 480 cow/calf pairs currently permitted on the

Kingston and Forshea Allotments may be too high." Id. Further, "the Kingston and Forshea

Allotments don't appear to be able to sustainably support an increase in cow/calf pairs." Id.

       93.      No new environmental analysis under NEPA has occurred for the Kingston and

Forshea allotments since the 2007 Decision Memos, since the expiration of term permits, nor

since the reissuance of term and temporary permits, despite the increase in permitted animals on

the allotments, the elimination of rest-rotation of pastures, and the reconfiguration of allotments

and pastures.

                iii.   Events Leading up to the Issuance of 2019 Permits and AOIs

       94.      Despite the accumulated of permit and AOI violations by most of the Kingston

and Forshea allotment permittees documented since at least 2013, USFS opted to invite all

permittees for the Kingston and Forshea allotments to an April 12, 2019, meeting at the USFS

office in Richfield, Utah, to discuss 2019 permits and AOIs.


                                        COMPLAINT - 26
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 27 of 57




       95.     The permittees refused to travel to Richfield and instead demanded a meeting on

the same date in Junction, Utah, at the Piute County Courthouse. Email from Glen Allen to Mike

Elson and Jason Kling (April 11, 2019). USFS did not travel to Junction on April 12, 2019.

       96.     During a phone call on April 8, 2019, according to USFS records, Stanton Gleave

told Forest Supervisor Mike Elson that he would put his cattle out on the Kingston and Manning

Creek allotments regardless of permit status, and that he had a gun and the sheriff to back him

up. Email from Mike Elson to Steven Beverlin et al. (April 8, 2019). During the call, Stanton

Gleave also stated he is not interested in USFS's "silly rules" regarding fence maintenance or

rotation schedules. Id. He indicated he would work with USFS if the agency helps the permittees

or leaves them alone. Id. He claimed he did not need a permit from USFS, because the land was

previously disposed of and he owns the right to graze there. Id.

       97.     Both a local county commissioner and a representative of the state Public Lands

Policy Coordinating Office expressed concern to local USFS about another "Bunkerville"

situation if USFS did not authorize grazing on Monroe Mountain for the 2019 grazing season.

See Email from Mike Elson to Steven Beverlin, et al. (April 10, 2019); see also Email from Mike

Elson to Mary Farnsworth et al. (April 23, 2019).

       98.     USFS is aware that certain permittees of the allotments at issue in this lawsuit

traveled to Bunkerville to support Cliven Bundy in 2014. See Email from Mike Elson to Steven

Beverlin et al. (April 24, 2019); see also Email from Mike Elson to Steven Beverlin et al. (May

30, 2019); see also Nevada cattle issue stalled, The Richfield Reaper (April 17, 2014), available

at http://www.richfieldreaper.com/news/local/article_a5aa3416-c4e3-11e3-9404-

001a4bcf887a.html (last visited Nov. 20, 2019).


                                       COMPLAINT - 27
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 28 of 57




       99.     On April 18, 2019, USFS sent the permittees temporary permits for the relevant

allotments and in accompanying letters stated: "If you agree to the terms and conditions

described below and listed on the permit please sign and return the permit to the Richfield

Ranger District by May 8." See, e.g., Letter from Mike Elson to Allen Boys (April 18, 2019).

       100.    USFS included the following paragraph it the letters to the permittees:

       As I explained in my email response to the permit holders on April 12, I have no desire to
       dictate to any of you, however, agency regulations and policy-as well as good range
       management-require some basic expectations in order to authorize grazing on the
       National Forests. These expectations have been developed over the course of many
       decades working in partnership with ranchers. It is part of our mission to provide access
       to forage on National Forests, while also protecting watersheds, wildlife habitat,
       recreational opportunities, and the whole range of uses the public can enjoy on their
       National Forests. With many thousands of permittees across the country, it is important
       for the Forest Service to be fair and consistent in the way we apply the terms and
       conditions. We must ensure that we are managing grazing at appropriate levels that are
       sustainable and compatible with other uses.

Id.

       101.    In the letters, USFS identified specific expectations and requirements of the

permittees, including that livestock would not occur on the allotments before or after the

permitted dates, rotation schedules would be followed, forage utilization standards would not be

exceeded, and "[a]ll permitted livestock will be tagged with Forest Service issued tags." Id.

       102.    On May 2, 2019, Supervisor Elson met with all Kingston and Forshea allotment

permittees in Junction, Utah (except Ryan Brindley), along with a Piute County commissioner

and a representative from the state Public Lands Policy Coordinating Office (PLPCO). Email

from Mike Elson to Henrie Walton (May 3, 2019). During the meeting, according to USFS

records, the permittees cursed at the Forest Supervisor, disputed federal ownership of the public

lands, and expressed frustration with District Ranger Jason Kling. Id. When told the District


                                       COMPLAINT - 28
         Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 29 of 57




Ranger served as the main point of contact due to the permittees' threats to other USFS

employees, the permittees became angry and claimed they had never threatened anyone. Id. The

permittees then proceeded to make additional threatening statements about how anyone they

threatened would be missing teeth and that they could show "what a real threat looks like." Id.

         103.   On May 14 and May 18, 2019, respectively, the Gleaves and the Allen Boys

returned signed temporary permits with the content and terms and conditions significantly

altered. See, e.g., Temporary Permit returned to USFS by Garrett Gleave (May 14, 2019); see

also Temporary Permit returned to USFS by the Allen Boys (May 18, 2019).

         104.   Garrett Gleave, Stanton Gleave, and the Allen Boys coordinated the alteration of

the temporary permits they returned to USFS so that each had the words "permittee" and

"permit" crossed out throughout, with "allottee" and "allotment" hand-written in their place. See,

e.g., Temporary Permit returned to USFS by the Allen Boys (May 18, 2019). Many sections of

the temporary permits, including sections specifying "Maximum Allowable Use Forage

Critieria" and provisions allowing USFS to cancel permits for failure to comply with terms and

conditions, were crossed out. Id., Part 3 and p. 2.

         105.   In hand-writing, the permittees added the following text:

         All permits, contracts, and other instruments are subject to valid existing rights. NFMA
         section 6. All actions by the secretary are subject to valid existing rights. Do [sic] to the
         elk numbers that you allow on our allotments, we can not [sic] agree to your terms. Its
         [sic] impossible.

Id., p. 2.

         106.   In several locations on the temporary permits, the permittees crossed out

references to USFS's obligations to protect Forest resources and defer placement of livestock on

the allotments if "the forage is not ready to be grazed." Id. Instead, the permittees wrote "[if] it

                                          COMPLAINT - 29
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 30 of 57




can be shown that grazing will harm timber or mining operations and cannot be mitigated." Id.,

p. 3.

        107.   The permittees also crossed out the temporary permit's language that USFS "may

require the permittee to place or fasten appropriate marks or tags that will identify them as

permitted to graze under this permit" and wrote "Livestock will be identified in accordance with

State law." Id., p. 4. The permittees repeated the latter statement after crossing out another

provision of the temporary permit: "All permitted cows must be tagged prior to entry on the

Kingston and Forshea Allotments, with Forest Service provided ear-tags." Id., Part 3.

        108.   Throughout the altered temporary permits returned by the permittees, they

indicated their belief that the only resources they had any obligation to protect are "commercial

timber and stone." Id., pp. 3 and 4. They also asserted their belief they are the "allotment

owner[s]." Id., p. 4. The permittees crossed out the following statement in the temporary permit:

"You are responsible to monitor your livestock and to comply with the listed utilization

standards and to move livestock prior to any of the above standards being exceeded." Id., Part 3.

In their place, the permittees wrote "Cattle will be to [sic] avoid damages to the timber species or

interference with mineral operations." Id.

        109.   Regarding maintenance standards for range improvements, the permittees crossed

out the words "included in your annual operating instructions" and wrote "in accordance with

Grazing Advisory Board standards." Id.

        110.   On May 28, 2019, Garrett Gleave and Stanton Gleave applied for ten-year term

grazing permits, each using nearly identical language. See, e.g., Letter and Application from

Garrett Gleave to USFS (May 28, 2019).


                                        COMPLAINT - 30
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 31 of 57




       111.       In the letters of application, the Gleaves stated:

       My right as the surface owner, owner of water rights and improvements, and right to the
       full use of "grass and trees" by "occupation and cultivation" do not depend on your
       issuance of a permit, and cannot be taken through onerous restrictions or your failure to
       issue a permit (Curtis v Benson, 1911) [sic].

Id.

       112.       Garrett and Stanton Gleave each went on to list a long series of statutes and court

decisions, most over a century old, to support their asserted rights and claims of surface

ownership. Id.

       113.       They each concluded their letters with the following sentence: "I would be more

than happy to work with you, if you can show me the actual court case overturning (Curtis vs.

Benson, 1911.) Along with these other outlined cases showing me my rights [sic]." Id.

       114.       On June 3, 2019, District Ranger Kling spoke with permittee Gary Allen in the

parking lot of the Richfield USFS office. Email from Jason Kling to Terry Padilla et al. (June 3,

2019). Gary Allen told the District Ranger he would not put Forest Service ear tags on his cows.

Id. Gary Allen also told the District Ranger that regardless of whether his boys (the Allen Boys)

are issued a permit, they all plan to put cattle on the allotments on June 6. Id. When the District

Ranger mentioned that due to weather, the range might not be ready for turn-out, Gary Allen told

the District Ranger that elk are already using the allotments, so they will be putting cows on the

allotments. Id.

       115.       USFS expected Garrett Gleave, Stanton Gleave, and the Allen Boys to illegally

run cattle on the Kingston and Forshea allotments in 2019. Email to Mike Elson (June 5, 2019).

       116.       On June 5, 2019, USFS sent letters to Garrett Gleave, Stanton Gleave, and the

Allen Boys informing them the agency did not authorize them to graze livestock on the Kingston

                                           COMPLAINT - 31
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 32 of 57




and Forshea allotments for the 2019 season because the permittees had not signed clean,

unaltered, or unedited permits. See, e.g., Letter from Mike Elson to Allen Boys (June 5, 2019).

       117.    On June 5, 2019, Supervisor Elson and District Ranger Kling spoke by telephone

with Stanton Gleave about the agency's decision not to authorize livestock grazing. Email from

Mike Elson to Steven Beverlin et al. (June 5, 2019). According to USFS records, Stanton Gleave

told the Forest Supervisor that if USFS actions hurt anyone in Mr. Gleave's family, the Forest

Supervisor had better remember that his own family can get hurt, too. Id.

       118.    On June 5, 2019, Supervisor Elson and District Ranger Kling also spoke by

telephone with Gary Allen to reiterate the ear-tagging requirement for all grazed cattle. Id. Gary

Allen stated USFS had no authority to require ear-tagging, while also acknowledging he had

tagged his cattle's ears in the past. 4 Id. When told USFS can require ear-tagging as part of a

permit, Mr. Allen cursed at the Forest Supervisor and District Ranger. Id. Mr. Allen told the

Forest Supervisor and the District Ranger he planned to put his cattle on the allotment just to

prove a point, even though there was not yet enough grass. Id.

       119.    The Forest Supervisor and the District Ranger also tried to reach Garrett Gleave,

Scott Allen, Glen Allen, and Karl Allen by telephone on June 5, 2019. Id. They were able to

leave voicemails for Garrett Gleave and Scott Allen indicating that grazing was not authorized

without valid permits. Id.




4
  Although the Allens, the Gleaves, and Keith Anderton complained to USFS that ear-tagging
their cattle posed too great a burden, Kingston Allotment permittee Ryan Brindley promptly
made good faith efforts to complete ear-tagging requirements for his cattle. See Responsive
Documents Fishlake 1, p. 28 (provided by USFS on July 31, 2019, in response to WWP FOIA
request).
                                        COMPLAINT - 32
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 33 of 57




       120.    On June 6, 2019, after being alerted by the Utah Department of Agriculture and

Food that USFS letters denying grazing authorization for the season were on the way, Garrett

Gleave, Stanton Gleave, and the Allen Boys sent USFS signed temporary permits without any

alterations to the content or terms and conditions. See Email from Nora Rasure to Mike Elson

(June 7, 2019); see also, e.g., Temporary Permit for Allen Boys (June 6, 2019).

       121.    The USFS Washington Office, rarely involved in such site-specific decisions,

called Deputy Regional Forester David Rosenkrance to tell him that ear-tagging requirements for

the Monroe Mountain permittees were excessive, and Rosenkrance then informed Regional

Forester Rasure of this direction. Email from David Rosenkrance to Nora Rasure (June 7, 2019).

       122.    Despite the Gleaves and the Allen Boys directly telling USFS they did not plan to

abide by agency management direction, on June 11, 2019, USFS sent Garrett Gleave, Stanton

Gleave, and the Allen Boys temporary grazing permits for the 2019 grazing season with District

Ranger Kling's signature. See, e.g., Letter from Mike Elson to Allen Boys (June 11, 2019). USFS

rescinded ear-tagging requirements for the season. Id.

       123.    The 2019 Annual Operating Instructions posted publicly online by USFS for the

Kingston and Forshea allotments do not indicate a signature date by permittees, unlike the 2018

Annual Operating Instructions for these allotments. See 2019 Annual Operating Instructions,

Kingston/Forshea Allotments, available at

https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5302350.pdf (last visited Nov.

20, 2019); see also 2018 Annual Operating Instructions, Kingston/Forshea Allotments, available

at https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5158779.pdf (last visited Nov.

20, 2019).


                                       COMPLAINT - 33
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 34 of 57




       124.    The AOIs for 2019 for the Kingston and Forshea allotments indicate an average

forage utilization of over 75% across 11 monitoring locations during the 2018 grazing season.

Annual Operating Instructions, Kingston/Forshea Cattle Allotments (June 2019), available at

https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5302350.pdf (last visited Nov.

20, 2019). Yet USFS authorized the same number of livestock for 2019 without explanation and

despite the agency's acknowledgement of forage over-utilization under these numbers. See id.;

see also NEPA Sufficiency Review (USDA Forest Service March 3, 2019).

       125.    In 2019, all five pastures in the Kingston Allotment are being managed as one

large pasture, and the entire Forshea Allotment is being managed as one large pasture. Email

from Jason Kling (Sept. 9, 2019). No rest-rotation is planned for the 2019 grazing season,

according to USFS, despite years of excessive utilization in all the pastures. Id.; see also NEPA

Sufficiency Review (USDA Forest Service March 3, 2019).

       iv.     Recent Observations of Continued Unauthorized Use and Permit and AOI
               Violations on the Kingston and Forshea Allotments

       126.    On October 23, 2019, WWP employee and member Laura Welp observed a total

of 40 cattle and seven calves trespassing on the Kingston Allotment, and 21 cattle and two calves

trespassing on the Forshea Allotment over a week after the permitted off-date of October 15.

Attached Declaration of Laura Welp ¶¶ 18-19.

       127.    Ms. Welp also observed excessive utilization of forage on the Kingston Allotment

based on the difference between forage species in utilization cages and adjacent forage species

outside the cages. Id. ¶¶ 16-17. In the Middle Pasture, Ms. Welp observed over 75% utilization.

Id. ¶ 16. In the South Pasture, Ms. Welp observed over 80% utilization. Id. ¶ 17. In the Pole

Canyon Pasture, Ms. Welp observed over 60% utilization. Id.

                                       COMPLAINT - 34
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 35 of 57




       128.    Ms. Welp also observed over 75% utilization of forage on the Forshea Allotment,

again based on the difference between forage species in utilization cages and adjacent forage

species but outside the cages. Id. ¶ 20.

       129.    Ms. Welp noticed much of the fence along the boundary between the Kingston

and Forshea allotments has not been maintained, with many sections down or damaged. Id. ¶ 22.

B.     Manning Creek Allotment

       i.      Permittees for the Manning Creek Allotment

       130.    Waylon Gleave currently holds a ten-year grazing permit for 42 cow/calf pairs on

the Manning Creek Allotment issued on June 1, 2018. Letter from Mike Elson to Waylon Gleave

(June 10, 2019).

       131.    Keith and Pamala Anderton currently hold a ten-year grazing permit for 115

cow/calf pairs on the Manning Creek Allotment issued on June 18, 2019. Letter from Jason

Kling to Keith Anderton (June 18, 2019); see also Letter from Mike Elson to Keith Anderton

(June 10, 2019).

       132.    Stanton Gleave has been operating under temporary grazing permits since the

2018 grazing season. Developing Issue, Fishlake National Forest, Richfield Ranger District, p. 1

(USDA Forest Service, Feb. 14, 2019). Stanton Gleave's permits authorized 100 cow/calf pairs

on the Manning Creek Allotment. Letter from Mike Elson to Stanton Gleave (June 10, 2019).

       133.    For all Manning Creek Allotment permittees, cattle are authorized to graze

between June 15 and September 30. Id.




                                           COMPLAINT - 35
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 36 of 57




       ii.     Recent Management History of the Manning Creek Allotment

       134.    On September 28, 2007, pursuant to Section 339 of the 2005 Consolidated

Appropriations Act, Pub. L. 108-447 (Dec. 8, 2004), USFS issued Decision Memos for the

Manning Creek Allotment. The Decision Memo continued current grazing management.

Decision Memo, Manning Creek Allotment (USDA Forest Service, Sept. 28, 2007).

       135.    In 2013, USFS began attempting to resolve management issues on the Manning

Creek allotment. On June 7, 2013, USFS sent the Manning Creek permittees a Notice of Non-

Compliance letter regarding unauthorized sheep on the allotment and livestock on the allotment

prior to their authorized on-date. Briefing Paper, Fishlake National Forest, Richfield Ranger

District, p. 1 (USDA Forest Service, May 16, 2016).

       136.    On July 3, 2013, USFS sent the Manning Creek permittees a second NONC letter

regarding fences not being maintained to standard, water developments not being maintained to

standard, livestock use occurring in the wrong pastures at the wrong time of year, and riparian

utilization being exceeded. Id.

       137.    On September 26, 2013, USFS issued the Manning Creek permittees a 50%

permit suspension letter. Id. The suspension affected the number of days that livestock would be

authorized during the 2014 and 2015 grazing seasons. Id. USFS based the suspension on

continued non-compliances throughout July, August, and September of 2013, including the

unauthorized use of allotments, placement of salt blocks in unauthorized areas, not maintaining

fences to standard, not maintaining water developments to standard, over-utilization of forage,

not following set rotation schedules, and not resting pastures according to schedule. Id.

       138.    Non-compliances continued after September 26, 2013. Id.


                                        COMPLAINT - 36
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 37 of 57




       139.    On November 1, 2013, USFS issued the Manning Creek permittees a 50%

cancellation letter. Id. The cancellation also affected the number of days of livestock use. Id.

       140.     According to USFS, the Manning Creek permittees appealed the 50% suspension

and 50% cancellation decisions on or near November 7, 2013. Id. Two handwritten letters were

sent to USFS dated November 4 and November 8, 2013, respectively. Responsive Documents

Fishlake 1, pp. 407-08 (provided by USFS on July 31, 2019, in response to WWP FOIA request).

       141.    The November 4, 2013, letter references the September 2013 suspension decision

by District Ranger Kling, while the November 8, 2013, letter does not reference any particular

decision. Id. That November 8, 2013, letter states succinctly, "We want the decision pulled." Id.,

p. 407. It is not clear which permittee sent which letter.

       142.    By November 26, 2013, USFS apparently lost its resolve to address the violations

on Manning Creek allotment. The Appeal Deciding Officer at the time, Forest Supervisor Allen

Rowley, set aside the appeal timelines indefinitely, ignoring the applicable regulations specifying

a limit of 60-day for appeal extensions. Briefing Paper, Fishlake National Forest, Richfield

Ranger District, p. 1 (USDA Forest Service, May 16, 2016). The Appeal Deciding Officer also

directed the District Ranger not to implement the suspensions or cancellations. See, e.g., Letter

from Mike Elson to Keith Anderton (June 10, 2019).

       143.    In letters sent to the permittees on November 26, 2013, the Appeal Deciding

Officer only acknowledges the permittees' appeal of District Ranger Kling's 50% suspension

actions dated September 25, 2013, not the November 1, 2013, cancellation actions. See, e.g.,

Letter from Allen Rowley to Stanton Gleave (Nov. 26, 2013).




                                         COMPLAINT - 37
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 38 of 57




       144.    The Appeal Deciding Officer's letters also mention possible future mediation

discussions, but it is unclear whether the permittees actually requested mediation under the

applicable regulations. Id.

       145.    The next year, in 2014, the permittees again failed to maintain all fences to

standard. Briefing Paper, Fishlake National Forest, Richfield Ranger District, p. 2 (USDA Forest

Service, May 16, 2016). Livestock remained in the Little Table Pasture ten days longer than

authorized. Id. The permittees exceeded forage utilization and riparian stubble height standards

for this pasture. Id. Livestock remained in the Manning Meadows Pasture too long, and exceeded

forage utilization. Id. The permittees did not follow set rotation schedules. Id. USFS observed

Manning Creek livestock on two separate unauthorized allotments. Id. USFS also observed

livestock on the Manning Creek Allotment nearly three weeks after the permitted off-date. Id.

       146.    USFS did not mail NONC letters in 2014; all communications occurred verbally.

Id.

       147.    In 2015, livestock remained in the Manning Meadows Pasture longer than

authorized in the AOIs. Id. USFS observed livestock on the Manning Creek Allotment during the

first week of December, months past the permitted off-date of September 30. Id. Permittees did

not follow set rotation schedules, and exceeded forage utilization on most of the allotment. Id., p.

3.

       148.    In November of 2015, USFS received a tip that Manning Creek Allotment

permittee Keith Anderton was "calling in the militia" regarding range management issues in

Piute County. Email from Mel Bolling to Jason Kling et al. (Nov. 16, 2015). USFS believe the

militia in question to be the Oath Keepers, who had previously been involved in conflicts with


                                        COMPLAINT - 38
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 39 of 57




federal land managers regarding Cliven Bundy's illegal livestock grazing in Nevada. Email from

Mel Bolling to Nora Rasure et al. (Nov. 16, 2015).

       149.   On January 11, 2016, the Piute County Sheriff Marty Gleave told Richfield

District Ranger Kling at a Piute County Commission meeting in Junction, Utah, that if cuts to

any of the Manning Creek Allotment permits occur, the sheriff would arrest the District Ranger.

Briefing Paper, Fishlake National Forest, Richfield Ranger District, p. 3 (USDA Forest Service

May 16, 2016). Marty Gleave is the second cousin of Manning Creek Allotment permittee

Stanton Gleave. See Fearing another Bunkerville or Malheur, Utah tries to mediate disputes

between ranchers, feds, Trent Nelson, Salt Lake Tribune (May 2, 2016), available at

https://archive.sltrib.com/article.php?id=3817819&itype=CMSID (last visited Nov. 20, 2019).

       150.   Upon information and belief, USFS has documented recurring non-compliance on

the Manning Creek Allotment in 2016, 2017, and 2018.

       151.   Despite this long history of recurring non-compliance, USFS issued Waylon

Gleave a new ten-year term permit for the Manning Creek Allotment on June 1, 2018. Letter

from Mike Elson to Waylon Gleave (June 10, 2019).

       iii.   Events Leading up to the Issuance of 2019 Permits and AOIs

       152.   Stanton Gleave's term permit for both the Kingston and Manning Creek

allotments expired on December 31, 2017. Developing Issue, Fishlake National Forest, Richfield

Ranger District, p. 8 (USDA Forest Service, Feb. 14, 2019).

       153.   USFS issued a temporary permit to Stanton Gleave on June 11, 2019. See Letter

from Mike Elson to Stanton Gleave (June 11, 2019); see also supra Part V.A.iii.




                                      COMPLAINT - 39
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 40 of 57




       154.    Keith Anderton also attended the May 2, 2019, meeting between USFS and

permittees in Junction, Utah. Permittee Meeting Notes (USDA Forest Service May 2, 2019).

Anderton indicated he wished to sign a new ten-year term permit if he could cross out certain

requirements in the permit such as ear tagging and range improvement maintenance. Id. Forest

Supervisor Elson explained to Anderton those were requirements of all Forest Service

permittees, and deleting items in the permit would make it invalid. Id.

       155.    On May 9, 2019, USFS received an application for a term grazing permit for the

Manning Creek Allotment from Keith and Pamala Anderton. Email from Jason Kling to Terry

Padilla et al. (May 20, 2019).

       156.    On May 13, 2019, District Ranger Kling spoke with Keith Anderton by telephone

to explain errors in Mr. Anderton's permit application, and what was needed to correct the errors.

Id.

       157.    On June 3, 2019, USFS sent Keith Anderton a letter with a term grazing permit

requiring Anderton's signature for the Manning Creek Allotment. The letter included the

following paragraph:

       Agency regulations and policy—as well as good range management—require some basic
       expectations in order to authorize grazing on the National Forests. These expectations
       have been developed over the course of many decades working in partnership with
       ranchers. It is part of our mission to provide access to forage on National Forests, while
       also protecting watersheds, wildlife habitat, recreational opportunities, and the whole
       range of uses the public can enjoy on their National Forests. With many thousands of
       permittees across the country, it is important for the Forest Service to be fair and
       consistent in the way we apply the terms and conditions. We must ensure that we are
       managing grazing at appropriate levels that are sustainable and compatible with other
       uses.

Letter from Jason Kling to Keith and Pamala Anderton (June 3, 2019).



                                       COMPLAINT - 40
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 41 of 57




       158.    USFS's letter also expressly stated that "[f]ull compliance with the terms and

conditions of the permit and AOIs is expected," including that "[a]ll permitted livestock will be

tagged with Forest Service issued tags." Id.

       159.    Mr. Anderton signed the term grazing permit on June 6, 2019. On the same day,

the Andertons sent a letter to USFS complaining that it was too difficult to ear-tag his cattle at

that time, but they could have if he had received the tags in February or March. Letter from

Andertons to Jason Kling (June 6, 2019).

       160.    On June 18, 2019, USFS sent a term grazing permit signed by District Ranger

Kling to the Andertons. USFS also rescinded its ear-tagging requirements for the 2019 grazing

season. Letter from Jason Kling to Keith and Pamala Anderton (June 18, 2019).

       iv.     Resolution of Appeals

       161.    For many years, WWP and others have repeatedly asked USFS why the agency

had not resolved the Manning Creek Allotment 2013 appeals in accordance with the timeframes

specified in the agency's own appeal regulations. See Briefing Paper, Fishlake National Forest,

Richfield Ranger District, p. 3 (USDA Forest Service, May 16, 2016).

       162.    When pressed again by WWP for an explanation of why the agency had not

resolved the appeals, USFS belatedly prepared and sent "Reversal of Decision" letters on June

10, 2019, to Keith Anderton, Stanton Gleave, and Waylon Gleave. See WWP Letter to USFS

(May 30, 2019); see also, e.g., Letter from Mike Elson to Keith Anderton (June 10, 2019).

       163.    In the letters to Manning Creek allotment permittees, Forest Supervisor Elson,

now acting as the Appeal Deciding Officer, stated he based his decision to reverse District

Ranger Kling's 2013 suspension and cancellation actions "on the length of time that has passed


                                        COMPLAINT - 41
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 42 of 57




and changes in circumstances since the Ranger's decisions and the filing of the appeal;

additionally, the decisions were not implemented, permits have expired, and new permits have

been issued." See, e.g., Letter from Mike Elson to Keith Anderton (June 10, 2019).

       164.    USFS cited nothing from the appeal record to justify the decision to reverse the

2013 suspension and cancellation actions, nor did it provide any explanation as to why it took the

agency nearly six years to resolve the appeals.

       v.      Recent Observations of Continued Unauthorized Use and Permit and AOI
               Violations on the Manning Creek Allotment

       165.    On October 22, 2019, WWP employee and member Laura Welp observed a

trespassing bull in the Manning Creek Allotment over three weeks after the permitted off-date of

September 30. Attached Declaration of Laura Welp ¶ 14.

       166.    Ms. Welp also observed riparian damage and aspen overuse in the Windy Ridge

Pasture near White Ledge Spring. Id. at ¶¶ 14-15.

C.     WWP's Letter to USFS Regarding the Allotments

       167.    On May 30, 2019, WWP sent a letter by certified mail to USFS asking the

following questions:

               1)      Why has the Appeal Deciding Officer not issued an appeal decision on the
                       Manning Creek Allotment appeals, and when does the Appeal Deciding
                       Officer intend to do so?

               2)      Under what authority has USFS issued temporary one-year permits on the
                       Manning Creek, Kingston, and Forshea allotments since 2017? (WWP
                       listed the enumerated options for temporary permits specified in 36 C.F.R.
                       § 222.3(c)(2).)

               3)      Has anyone applied for permits to graze livestock on the Manning Creek,
                       Kingston, and Forshea allotments for the 2019 grazing season? How does
                       USFS intend to respond if an applicant has a documented pattern of non-
                       compliance?

                                       COMPLAINT - 42
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 43 of 57




               4)     Was the manner of pasture combination and elimination of rest-rotation in
                      the Kingston and Forshea allotments analyzed under NEPA or authorized
                      under the 2007 Decision Memos?

               5)     Does the manner of pasture combination and elimination of rest-rotation in
                      the Kingston and Forshea allotments comply with the applicable
                      Allotment Management Plans?

Letter from WWP to USFS (May 30, 2019).

       168.    After several emails and phone calls requesting a response to our letter, the

District Ranger finally replied on July 15, 2019, with the following statements:

               1)     On June 10, 2019, the Appeal Deciding Officer made the decision to
                      rescind cancellation and suspension actions issued by Jason Kling,
                      Richfield District Ranger, in 2013.

               2)     "Temporary permits have been issued based on authority outlined in sub-
                      part (E) of the CFR regulation relative to issuance of temporary grazing
                      permits. Additional considerations from the authorized official include the
                      following: (1) agency flexibility to provide for continued grazing use on a
                      restricted annual basis pending resolution of permitted grazing issues; (2)
                      issuance of temporary grazing permits was in the public interest to provide
                      for employee safety while administering grazing use and collecting
                      grazing management data; and (3) issuance of temporary grazing permits
                      was in the public interest to address and resolve long-term grazing use and
                      occupancy on the affected grazing allotments and such use would not
                      result in permanent resource damage during proper implementation per the
                      appurtenant Annual Operating Instructions incorporated with the
                      temporary grazing permits.

               3)     An application for a term grazing permit for the Manning Creek Allotment
                      was received and a term grazing permit was issued.

               4)     This manner of grazing management was not analyzed under NEPA or
                      authorized in the Decision Memos signed on September 28, 2007, for
                      these two allotments.

               5)     The combination of pastures and elimination of rest-rotation for the
                      Kingston and Forshea Allotments is not consistent with the applicable
                      Allotment Management Plans. The Forshea Allotment Management Plan
                      was last approved in 1978, and the Kingston Allotment Management Plan


                                       COMPLAINT - 43
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 44 of 57




                       was last approved in 1963. Both of these Allotment Management Plans
                       need to be updated.

USFS Response to WWP's Letter (July 15, 2019).

       169.    Through documents obtained through the Freedom of Information Act, it is clear

the District Ranger had not previously contemplated Questions 2, 4, and 5, posed by WWP,

despite signing the relevant grazing permits and AOIs each of the past several seasons. The

District Ranger told the Forest Supervisor, the Forest Range Program Manager, and the Regional

Rangeland Staff Management Officer by email on June 26, 2019, "Questions 1 and 3 seemed

straight forward. Questions 2, 4, and 5 were more difficult to answer." Email from Jason Kling to

USFS Colleagues (June 26, 2019).

       170.    District Ranger Kling's draft response to WWP's Question 2 stated:

               Temporary permits have been issued based on authority outlined in (E) – To
               allow grazing for use in the event of drought or other emergency of National or
               Regional scope where such use would not result in permanent resource damage.

Draft Response to WWP Letter (June 26, 2019).

       171.    The final response from USFS to WWP's Question 2 included the "additional

considerations" language, an indication District Ranger Kling's colleagues added justifications

for the issuance of temporary permits not found in 36 C.F.R. § 222.3(c)(2), the governing

regulation.

       172.    USFS identified no "drought or emergency of National or Regional scope"

affecting the allotments in question.




                                        COMPLAINT - 44
        Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 45 of 57




                                 FIRST CAUSE OF ACTION
                                 Violation of FLPMA and APA
                    (Unlawful Issuance of Livestock Grazing Permits and AOIs
                         outside of Regulatory and Statutory Authority)

        173.     WWP incorporates by reference all preceding paragraphs.

A.      USFS Violated FLPMA and the APA by Issuing Temporary Permits for Reasons
        Not Properly Determined to Apply

        174.     USFS regulations promulgated pursuant to FLPMA authorize the agency to issue

temporary grazing permits in five enumerated circumstances. 36 C.F.R. § 222.3(c)(2)(i). These

regulations state the agency "may" issue permits under the five specified circumstances, not that

it "must." Id.

        175.     For the temporary permits issued to Stanton Gleave, Garrett Gleave, and the Allen

Boys, USFS relied on 36 C.F.R. § 222.3(c)(2)(i)(E): "[t]o allow grazing use in the event of

drought or other emergency of National or Regional scope where such use would not result in

permanent resource damage." See USFS Response to WWP Letter (July 15, 2019).

        176.     USFS also considered "agency flexibility to provide for continued grazing use on

a restricted annual basis pending resolution of permitted grazing issues." Id. Further, USFS

contended "issuance of temporary grazing permits was in the public interest to provide for

employee safety while administering grazing use and collecting grazing management data." Id.

        177.     USFS identified no drought or other emergency of National or Regional scope

affecting the allotments in question at the time it issued temporary permits, including the most

recent permits issued in June of 2019. In fact, Monroe Mountain had a very heavy snowpack

leading into the grazing season, and the U.S. Drought Monitor showed no drought concerns in

late May or early June of 2019. See Utah's snowpack gives water managers a reason to


                                        COMPLAINT - 45
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 46 of 57




celebrate, Amy Joi O'Donoghue, Deseret News (April 9, 2019), available at

https://www.deseret.com/2019/4/9/20670439/utah-s-snowpack-gives-water-managers-a-reason-

to-celebrate (last visited Nov. 20, 2019); see also U.S. Drought Monitor, Map Archive, Utah

(June 4, 2019), available at https://droughtmonitor.unl.edu/Maps/MapArchive.aspx (last visited

Nov. 20, 2019).

       178.    USFS cited additional considerations that unlawfully expand the agency's

authority to issue temporary permits. "Agency flexibility," "pending resolution of permitted

grazing issues," and "employee safety" may well be concerns of USFS, but they do not have a

basis in the plain language of the regulations governing the use of temporary permits.

       179.    Nor can the agency's additional justifications make up for the lack of an identified

drought or other emergency affecting the allotments, despite USFS's assertion that sub-part E of

the regulations provides authority for the permits in question.

       180.    USFS ignored a mountain of factual evidence indicating these particular parties

could in no way be trusted or expected to follow the terms and conditions of permits or

accompanying Annual Operating Instructions. See supra Part V.A.iii. The permittees in question

repeatedly demonstrated their unwillingness to comply with USFS management direction, yet the

agency issued temporary permits to these parties anyway. Id.

       181.    Because USFS cannot identify a lawful basis for its issuance of temporary permits

that fits within the enumerated reasons of the agency's own regulations, the agency did not act in

accordance with the law, and exceeded the bounds of the agency's statutory authority. Further,

the USFS's issuance of temporary permits and Annual Operating Instructions to Stanton Gleave,




                                        COMPLAINT - 46
           Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 47 of 57




Garrett Gleave, and the Allen Boys was arbitrary and capricious and lacks a rational connection

to the facts before the agency. USFS violated FLPMA and the APA.

B.         USFS Violated FLPMA and the APA by Ignoring Past and On-Going Non-
           Compliance by Term Permittees

           182.   FLPMA states that only holders of expired permits who were "in compliance with

the rules and regulations issued and the terms and conditions in the permit" shall be given first

priority for new permits. 42 U.S.C. § 1752(c)(1).

           183.   Here, USFS documented and communicated a long list of non-compliance by

Gary Allen on the Kingston Allotment and Waylon Gleave and Keith Anderton on the Manning

Creek Allotment, yet chose to proceed with issuance of new ten-year term permits for these

parties.

           184.   USFS issued non-compliance notices regarding the Kingston Allotment to Gary

Allen, along with other allotment permittees, once in 2010 and twice in 2013. Developing Issue,

Fishlake National Forest, Richfield Ranger District, pp. 2-3 (USDA Forest Service, Feb. 14,

2019). USFS drafted but ultimately did not send a 50% suspension letter for Mr. Allen and other

permittees in 2013. Id., p. 3. USFS verbally communicated continued non-compliance

documentation to Mr. Allen and the other allotment permittees from 2014 through 2018. Id., pp.

4-7.

           185.   On the Manning Creek Allotment, Keith Anderton and Waylon Gleave each faced

50% suspension and cancellation actions from USFS in 2013 following written Notices of Non-

Compliance. Briefing Paper, Fishlake National Forest, Richfield Ranger District, p. 1 (USDA

Forest Service, May 16, 2016). USFS chose not to resolve appeals of those actions until 2019



                                        COMPLAINT - 47
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 48 of 57




despite continued documentation of permit and AOI violations. See id.; see also, e.g., Letter from

Mike Elson to Keith Anderton (June 10, 2019).

       186.    For years leading up to the expiration of their term permits, Gary Allen, Waylon

Gleave, and Keith Anderton were not "in compliance with the rules and regulations issued and

the terms and conditions" of those permits, and thus should not have received any priority

consideration for the issuance of new permits. USFS has not shown that it allowed other eligible

parties to apply for permits on the allotments following these individuals' previous permits, nor

has it articulated a rational connection between the extensive record of non-compliance by these

permittees with the agency's decisions to issue them new ten-year term permits.

       187.    As such, by issuing new ten-year permits and Annual Operating Instructions to

Gary Allen for the Kingston Allotment, and Waylon Gleave and Keith and Pamala Anderton for

the Manning Creek Allotment, USFS acted arbitrarily and capriciously and has not acted in

accordance with the law, in violation of FLPMA and the APA.

                            SECOND CAUSE OF ACTION
                          Violation of NEPA, FLPMA, and APA
         Unlawful Issuance of Permits and AOIs Inconsistent with Decision Memos and
             Allotment Management Plans and without Required NEPA Analysis

       188.    WWP incorporates by reference all preceding paragraphs.

       189.    USFS admits that the increased number of cattle, the reconfiguration of pastures

and allotments, and the elimination of rest-rotation allowed on the Kingston and Forshea

allotments were neither analyzed under NEPA nor authorized by the 2007 Decision Memos for

the allotments. USFS Response to WWP Letter (July 15, 2019).




                                       COMPLAINT - 48
         Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 49 of 57




         190.   The number of livestock and the specific allotment to be grazed are basic

components of a grazing permit. McKeen v. U.S. Forest Serv., 615 F.3d 1244, 1247 (10th Cir.

2010).

         191.   Here, less than a year after signing the 2007 Decision Memo authorizing 80

cow/calf pairs on the Forshea Allotment and 400 cow/calf pairs on the Kingston Allotment,

USFS agreed to manage the two allotments as one large allotment, and changed the authorized

number of cow/calf pairs to 480 without any subsequent NEPA analysis. Developing Issue,

Fishlake National Forest, Richfield Ranger District, p. 2 (USDA Forest Service, Feb. 14, 2019).

         192.   Further, in 2014, at the request of permittees, USFS agreed to eliminate rest-

rotation of pastures in the allotments, another major change in on-the-ground management. See

Developing Issue, p. 3 (USDA Forest Service, Feb. 14, 2019). USFS admits this type of

management was neither analyzed under NEPA nor authorized in the 2007 Decision Memos.

USFS Response to WWP Letter (July 15, 2019). A combination of pastures without rest-rotation

continued to be authorized in AOIs from 2014 through 2019. See, e.g., Annual Operating

Instructions, Kingston/Forshea Cattle Allotments (USDA Forest Service, May 2018), available at

https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5158779.pdf (last visited Nov.

20, 2019).

         193.   Under FLPMA, USFS may delay thorough NEPA analysis prior to issuing a new

term permit only if previous permit terms and conditions are maintained. 43 U.S.C. § 1752(c)(2).

         194.   Further, USFS may categorically exclude the issuance of a new permit from

detailed analysis through and EA or EIS only if previous permit terms and conditions are

continued, and if USFS determines the allotments meet forest plan objectives (or determines


                                        COMPLAINT - 49
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 50 of 57




non-livestock grazing factors are causing the allotments not to meet those objectives). 43 U.S.C.

§ 1752(h)(1)(A) and (B).

       195.    USFS has not complied with the FLPMA requirement to complete an EA or EIS

under NEPA prior to issuance of new permits for these allotments because USFS has changed

the number of permitted livestock and other key aspects of grazing management on both the

Kingston and Forshea allotments dramatically since the 2007 Decision Memos.

       196.    Grazing pursuant to a permit must be "in accordance with provisions of . . . any

relevant AMPs." McKeen v. U.S. Forest Serv., 615 F.3d 1244, 1247 (10th Cir. 2010).

       197.    USFS admits the current manner of grazing it has authorized on the Kingston and

Forshea allotments is not consistent with the relevant AMPs for those allotments. Letter from

USFS to WWP (July 15, 2019).

       198.    Because USFS admits the agency did not analyze or authorize the current

management of these allotments (cow/calf pair number, combination of allotments, combination

of pastures, and elimination of rest-rotation) under NEPA, and because USFS admits current

management is not consistent with either the relevant AMPs or the 2007 Decision Memos,

continued authorization of grazing on the Kingston and Forshea allotments through permits and

Annual Operating Instructions is arbitrary, capricious, or otherwise not in accordance with the

law, and USFS has violated NEPA, FLPMA, and the APA.




                                       COMPLAINT - 50
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 51 of 57




                              THIRD CAUSE OF ACTION
          Violation of Organic Act of 1897, Forest Transfer Act of 1905, and APA
                   (Unlawful Failure to Follow Agency Appeal Regulations)

       199.    WWP incorporates by reference all preceding paragraphs.

       200.    Regulations promulgated by USFS under its statutory authority lay out specific

procedures the agency must follow in order to resolve appeals of livestock grazing permit

decisions. See 16 U.S.C. §§ 472 and 551; see also 36 C.F.R. § 214 et seq.

       201.    USFS contends Manning Creek Allotment permittees appealed decisions by

Richfield District Ranger Kling to suspend and then cancel grazing permits in September and

November of 2013, respectively. Briefing Paper, Fishlake National Forest, Richfield Ranger

District, p. 1 (USDA Forest Service, May 16, 2016).

       202.    Upon information and belief formed through review of documents WWP received

through FOIA requests, USFS has not demonstrated the permittees' appeals met content

requirements specified in the agency's regulations. 36 C.F.R. § 214.8. Appeals that do not meet

these content requirements must be dismissed. Id. § 214.10(a)(4).

       203.    The appeal regulations state that an extension may be granted during the appeal

process only "upon the written request of a party to an appeal and a finding of good cause." 36

C.F.R. § 214.14(c)(3). In any case, "[o]rdinarily, extensions that add more than 60 days to the

appeal period should not be granted." Id. § 214.14(c)(5).

       204.    Upon information and belief formed through review of documents WWP received

through FOIA requests, no appealing party filed a written request for an extension, yet the

Appeal Deciding Officer chose to set aside normal appeal timelines. Briefing Paper, Fishlake

National Forest, Richfield Ranger District, p. 1 (USDA Forest Service, May 16, 2016). USFS


                                       COMPLAINT - 51
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 52 of 57




extended the appeal period for nearly six years, far outside the bounds laid out by the agency's

own appeal regulations. See, e.g., Letter from Mike Elson to Keith Anderton (June 10, 2019).

       205.     The Appeal Deciding Officer must base an appeal decision solely on the appeal

record and any oral presentation by the appellant. 36 C.F.R § 214.18(b). The "appeal record"

refers to "[d]ocumentation and other information filed with the Appeal Deciding Officer within

the relevant time period by parties to an appeal and upon which review of an appeal is

concluded." Id. § 214.2.

       206.    An appeal decision must "conform to all applicable laws, regulations, policies,

and procedures." Id. § 214.18(c).

       207.    At numerous points throughout the appeal process, Appeal Deciding Officers

failed to follow the agency's own regulations prescribing mandatory procedural steps for

resolving livestock grazing permit decision appeals. These deviations include the failure to

determine whether the Manning Creek Allotment permittees' appeals met content requirements;

the failure to dismiss appeals that did not meet such content requirements; the failure to complete

requested mediation, if such mediation was requested; the failure to limit extensions of time only

to those requested in writing by parties and upon good cause shown; the grant of an extension of

time of nearly six years, well beyond the duration of 60 days identified as an ordinary temporal

limit in the regulations; the failure to issue a decision based solely upon oral presentation by

appellants and documentation and information in the appeal record; and an overall failure by the

agency to conform its appeal process and decision to all applicable laws, regulations, policies,

and procedures.




                                        COMPLAINT - 52
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 53 of 57




       208.    Supervisor Elson's letter reversing District Ranger Kling's suspension and

cancellation actions fails to address any "[d]ocumentation or other information filed with the

Appeal Deciding Officer within the relevant time period by parties to [the] appeal," as required

for a lawful appeal decision under the agency's regulations. 36 C.F.R. § 214.2.

       209.    Because USFS failed to follow its own prescriptive procedures for the resolution

of livestock grazing permit decision appeals, the agency violated its own regulations

promulgated pursuant to the Organic Act of 1897 and the Forest Transfer Act of 1905. Further,

the agency has failed to articulate a rational connection between facts found in the appeal record

and the 2019 decision made by Supervisor Elson.

       210.    Supervisor Elson's 2019 reversal of District Ranger Kling's suspension and

cancellation actions is arbitrary, capricious, or otherwise not in accordance with the law, and

must be set aside under the APA.

                                FOURTH CAUSE OF ACTION
                                 Violation of NFMA and APA
              (Failure to Incorporate Sage-Grouse Protections in Permits or AOIs)

       211.    WWP incorporates by reference all preceding paragraphs.

       212.    NFMA requires grazing permits to be consistent with the relevant National Forest

System unit's forest plan. 16 U.S.C. § 1601(i).

       213.    In 2015, USFS amended all forest plans in Utah in order to provide greater

protections for sage-grouse on National Forest System units with the goal of avoiding an

Endangered Species Act listing for the bird. Greater Sage-grouse Record of Decision and Land

Management Plan Amendments, (USDA Forest Service, Sept. 2015), available at




                                        COMPLAINT - 53
         Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 54 of 57




https://www.fs.fed.us/sites/default/files/sage-grouse-great-basin-rod.pdf (last visited Nov. 20,

2019).

         214.   In Utah, this amendment required USFS to implement pertinent restrictions on

trailing livestock, fences, water developments, and other livestock facilities, as well as stubble

height retention requirements for vegetation. Id., pp. 146-47.

         215.   Under NFMA, and under USFS's "administrative change" to the 2015

amendment, protections for sage-grouse must be incorporated into relevant livestock grazing

term permits "as soon as practicable." 16 U.S.C. § 1604(i); Grazing Permits and Greater Sage-

grouse Timeframe Change (USDA Forest Service, Nov. 27, 2017).

         216.   The Kingston and Forshea allotments contain Priority Habitat Management Areas

for sage-grouse. Greater Sage-Grouse Habitat on and in the Vicinity of the Richfield Ranger

District, Fishlake National Forest (Sept. 2015), available at

https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprd3856017.pdf (last visited Nov. 20,

2019).

         217.   USFS has not incorporated any relevant sage-grouse protections into the recurring

temporary permits nor into the current ten-year term permits, despite repeated opportunities to do

so. The agency itself has flagged this failure as recently as February and March of 2019.

Developing Issue, Fishlake National Forest, Richfield Ranger District, p. 2 (USDA Forest

Service, Feb. 14, 2019); NEPA Sufficiency Review, Fishlake National Forest, Richfield Ranger

District, p. 2 (USDA Forest Service, March 3, 2019).

         218.   Because USFS has not availed itself of repeated practicable opportunities to

incorporate sage-grouse protections into permits or Annual Operating Instructions for the


                                        COMPLAINT - 54
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 55 of 57




Kingston and Forshea allotments, and thus has not incorporated the 2015 amendment

requirements into the permits "as soon as practicable," USFS has acted arbitrarily and

capriciously and violated NFMA and the APA.

                                   PRAYER FOR RELIEF

       Wherefore, WWP respectfully prays that this Court enter judgment in its favor and

against Defendant United States Forest Service, and that the Court:

       1.      Declare that Defendant USFS's issuance of temporary permits and AOIs for the

Kingston, Forshea, and Manning Creek allotments without genuine bases found in relevant

agency regulations is in violation of FLPMA and the APA;

       2.      Declare that Defendant USFS's issuance of ten-year permits and AOIs for the

Kingston, Forshea, and Manning Creek allotments despite permittees' deep histories of non-

compliance with permit terms and conditions is in violation of FLPMA and the APA;

       3.      Declare that Defendant USFS's issuance of permits and AOIs allowing grazing on

the Kingston and Forshea allotments inconsistent with its 2007 Decision Memos and relevant

AMPs is in violation of NEPA, FLPMA, and the APA;

       4.      Declare that Defendant USFS's failure to follow its own appeal procedures is in

violation of the Organic Act of 1897, the Forest Transfer Act of 1905, and the APA;

       5.      Declare that Defendant USFS's failure to incorporate protections for sage-grouse

in permits and AOIs for the Kingston and Forshea allotments is in violation of NFMA and the

APA;




                                       COMPLAINT - 55
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 56 of 57




       6.      Award injunctive relief directing Defendant USFS to rescind the issuance of on-

going term permits and AOIs for the Kingston, Forshea, and Manning Creek allotments issued to

Gary Allen, Waylon Gleave, or Keith and Pamala Anderton;

       7.      Award injunctive relief requiring Defendant USFS to undertake legally valid

NEPA, FLPMA, and NFMA analyses prior to issuing any permits or AOIs for the allotments

going forward, including review for "extraordinary circumstances" (i.e., habitat for sensitive

species identified for the Intermountain Region of USFS such as the greater sage-grouse),

allotment management plan consistency, and incorporation of sage-grouse standards and

guidelines into permit terms and conditions and AOIs as required by relevant forest plan

amendments;

       8.      Award injunctive relief prohibiting Defendant USFS from issuing temporary

permits under 36 C.F.R. § 222.3(c)(2)(i)(E) where no genuine, identified drought or other

emergency of National or Regional scope exist, or for any set of circumstances outside those

specified in 36 C.F.R. § 222.3(c)(2)(i);

       9.      Award injunctive relief setting aside Supervisor Elson's June 10, 2019, letter

reversing District Ranger Kling's November 2013 cancellation actions, and requiring Defendant

USFS to properly dismiss or resolve according to its own regulations any appeals of those

cancellation actions;

       10.     Retain jurisdiction of this action to ensure compliance with the Court's decree;

       11.     Award WWP the costs it has incurred in pursuing this action, including attorneys'

fees, as authorized by the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and other applicable

provisions; and


                                           COMPLAINT - 56
       Case 4:19-cv-00097-DN-PK Document 2 Filed 11/20/19 Page 57 of 57




       12.    Grant such other and further relief as is proper.

Dated this 20th day of November, 2019.

                                             Respectfully submitted,

                                             s/John Persell

                                             John Persell (Utah Bar #17298)
                                             Western Watersheds Project
                                             P.O. Box 1770
                                             Hailey, ID 83333
                                             Tele: (503) 896-6472
                                             jpersell@westernwatersheds.org

                                             Attorney for Plaintiff




                                       COMPLAINT - 57
